Title: To James Madison from Joseph Wheaton, 20 October 1821
From: Wheaton, Joseph
To: Madison, James


                
                    Sir
                    City of Washington Octr. 20. 1821.
                
                Last autumn I had the honor to enclose to your address, my pamphlet, “an appeal to Congress from the decision of the accounting officers of the War Department for compensation while detained by their orders in the Settlement of my public accounts, and for Extra Service,[”] Which so far as respected myself could have been Settled much earlier, but was prolonged unnecessarily, by the accounting officers, from year to year, and operated greatly to my disadvantage and injury. Acting as I did through the war, under a positive order of the Secretary (never revoked) charging me “not to withhold myself from any good work” which though Couched in terms the most positive, is at the Same time the most delicate, and calculated to inspire a Soldier with confidence, and to expect of him the filling up of every deficiency in the department committed to his charge, not interfering directly with the commanding General, or the order meant nothing, the order was obeyed as Such, the Services’s were faithfully performed, the nation injoys the benefit, but no compensation therefor, has been awarded me, altho it has ever been the rule, and Still is the practice of office[r]s and of the government to allow compensation for Extra Service, and for Such time as one officer (having the power) detains another in Service. As those Services Sir, refefered [sic] to in my appeal were performed during your Presidency, and while you were commander in Chief (therefore your own order through your Secretary at War) and “much of them came under your notice.” I need not draw any inference as to what would have been the issue, or the result of the campains had I wavered for a moment with the artillery ammunition and the Supplies, or State by what means the affairs in the NW eventuated, or on the protection of Norfolk, the labor of the ordnance Department, and that of Marching the quotas of troops by your requisitions, on the State of virginia, with the cares of the Hospital, and the relief to your fellow Citizens at Richmond. May I then be permitted to ask of you to give to these objects your reflection, and to make an expression to the Honle. Mr. Barber of the Senate, and to his brother of the House of Representatives (both of whom I understand reside near you) your Sense of the amt. of Compensation that ought to be allowed to me. My appeal was refered to Committee’s in each House, and altho reported upon unfavorably, was not finally acted on, in Consequence of more pressing business being before Congress and therefore among the unfinished business. I wish Such a compensation as Justice & practice will approve—and which would rescue me from the vile mire of dependance, and a virtuous family from that poverty which overwhelms them, in consequence of my having neglected them to Serve my Country. I have

the honor to be with the most profound respect your most Obedient humble Servant
                
                    Joseph Wheaton
                
            